The order from which an appeal is taken modified by striking from the first decretal paragraph of the order the words: “ and that the sums so withheld shall be sums not less than one-half of the amounts which Samuel Weiss, president of said corporation, shall from time to time during the pendency of this action draw from said corporation as salary, dividends, profits, bonus or by whatever other name called ”— on the ground that the agreement sued on does not contain any such provision, and that their inclusion in the order is unauthorized; and as so modified the order is affirmed, without costs, with leave to the defendant Reiss, at any time after thirty days from the entry and service of this order, to apply at Special Term to vacate the order herein if plaintiff fails to bring the action on promptly for trial. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.